Citation Nr: 0823393	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  03-03 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, and related dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  He was the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.

In a March 2004 decision, the Board denied service connection 
for the cause of the veteran's death.  The appellant 
thereafter appealed the decision to the Court of Appeals for 
Veterans Claims (Court), and, in May 2007, the Court set 
aside the Board's March 2004 decision and remanded the case 
to the Board for reconsideration.  In November 2007, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

The Board notes that a January 2003 rating decision also 
denied entitlement to DIC benefits under 38 U.S.C.A. § 1318.  
The appellant has not appealed this decision, and thus, only 
entitlement to service connection for the cause of death and 
any DIC benefits pursuant to a grant of that benefit are 
currently before the Board.


FINDINGS OF FACT

1. VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. The veteran died in May 2000.  The immediate cause of 
death was recurrent cardiac dysrhythmias, due to ischemic 
heart disease, due to coronary heart disease. 

3. At the time of the veteran's death, service connection was 
in effect for residuals of cold injury, left foot with 
vasospastic disease and degenerative arthritis of the distal 
and interphalangeal joints, evaluated as 30 percent 
disabling, effective July 28, 1998; residuals of cold injury, 
right foot with vasospastic disease and degenerative 
arthritis of the distal and interphalangeal joints, evaluated 
as 30 percent disabling, effective July 28, 1998; peripheral 
neuropathy, left lower extremity, evaluated as 20 percent 
disabling, effective July 28, 1998; peripheral neuropathy, 
right lower extremity, evaluated as 20 percent disabling, 
effective July 28, 1998; and bilateral sympathectomy scars, 
evaluated as noncompensable, effective July 28, 1998. 

4. The competent evidence fails to demonstrate that the 
causes of death listed on the veteran's death certificate 
were incurred in or related to his military service or due to 
any of his service-connected disabilities.

5. A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death, nor did a service-connected disability 
hasten death.  


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor was it incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court held that VCAA notice requirements 
also apply to the evidence considered in determinations of 
the degree of disability and effective date of the disability 
once service connection has been established.  

Notice must be provided before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on the claims for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this case, the appellant was provided with VCAA 
notification letters in December 2000 and June 2001, prior to 
the initial unfavorable AOJ decision October 2001.  
Additional letters were sent in October 2003 and January 
2008.  An August 2000 letter preceded enactment of the VCAA, 
and thus, cannot comply with the requirements of VCAA. 

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  However, during the course of the appeal, 38 
C.F.R. § 3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to no longer 
state that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim (the fourth element of notice as required under 
Pelegrini), effective May 30, 2008).  Thus, any defect in 
notice as to this element is considered harmless.  Further, 
although this notice is no longer required, the Board notes 
that the appellant was made aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The January 2008 letter requested that she provide 
any relevant evidence in her possession. 

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notices issued in December 2000 and 
June 2001 were specific to certain records requested and 
received by VA.  The October 2003 letter was related only to 
establishing entitlement to DIC benefits.  Thus, the first 
fully VCAA compliant letter was the letter issued in January 
2008, which informed the appellant of the type of evidence 
necessary to establish service connection for the cause of 
the veteran's death, how VA would assist her in developing 
her claim, and her and VA's obligations in providing such 
evidence for consideration.  With regard to the notice 
requirements under Dingess/Hartman, the appellant was not 
provided proper notice as to how to establish disability 
ratings or effective dates.  Nevertheless, the Board finds no 
prejudice to the appellant in proceeding with a decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Disability 
ratings are not assigned in cause of death claims, and as the 
Board herein concludes that the preponderance of the evidence 
is against the appellant's service connection claim, any 
question as to the assignment of an effective date is 
rendered moot.  

Finally, the Board notes that, while the appeal was pending, 
the Court issued a decision with regard to the content of 
VCAA notices relevant to DIC claims.  See Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  In Hupp¸ the Court held that a 
notice with regard to a claim for DIC benefits must include 
(1) a statement of the conditions (if any) for which the 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected disability and (3) a explanation of the 
evidence and information required to substantiate a DIC claim 
based on a disorder not yet service connected.  Additionally, 
if the claimant raises a specific issue regarding a 
particular element of the claim, the notice must inform the 
claimant of how to substantiate the assertion, taking into 
account the evidence submitted in connection with the 
application.  In the present case, the January 2008 letter 
informed the appellant of the evidence necessary to support a 
claim for DIC benefits, advised her of the disabilities for 
which the veteran was service-connected, the evidence to 
support a claim for benefits based on a nonservice-connected 
disorder, and of the evidence she should submit in support of 
her contentions as to how the veteran's service-connected 
disabilities contributed to the veteran's death.  

The Board notes that failure to provide pre-adjudicative 
notice of any of the required elements is presumed to create 
prejudicial error.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Additionally, a statement of the case (SOC) or supplemental 
SOC (SSOC) constitute "readjudication decisions" that 
comply with all due process requirements if preceded by 
adequate VCAA notice.  See Mayfield  v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  Therefore, as a matter of law, 
providing the veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from 
any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See id., citing Mayfield, 
444 F.3d at 1328.  In the present case, subsequent to the 
January 2008 VCAA letter, the appellant's claim was 
readjudicated and an SSOC issued in May 2008.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the claim and obtaining a VA opinion if 
necessary.  The veteran's service treatment records, private 
medical records, and September 2001 and January 2008 VA 
opinions were reviewed by both the AOJ and the Board in 
connection with adjudication of her claim.  The Board notes 
that the appellant submitted an authorization and consent to 
release records for the autopsy report in March 2008, and the 
AOJ made no effort to request the report.  However, as the 
report was already of record, and there was no indication 
that there were, in fact, records other than the autopsy 
report available, action on VA's part was unnecessary.  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).    

As reported on the veteran's death certificate, he died in 
May 2000, and the immediate cause of his death was recurrent 
cardiac dysrhythmias, due to ischemic heart disease, due to 
coronary heart disease.  At the time of the veteran's death, 
service connection was in effect for residuals of cold 
injury, left and right foot with vasospastic disease and 
degenerative arthritis of the distal and interphalangeal 
joints; peripheral neuropathy, left and right lower 
extremities; and bilateral sympathectomy scars.  The 
appellant contends that the veteran's service-connected 
bilateral leg and neurological disorders caused him to fall 
and get his head and neck entangled in the plumbing under a 
urinal, and that the resulting respiratory distress, along 
with the distress caused by the fall and his efforts to get 
up, led to his fatal cardiac arrest.  The Board notes that 
the appellant is not arguing, nor does the evidence suggest, 
that the veteran's coronary artery disease or its sequelae 
are either presumptively or directly related to service.
 
Initially, the Board observes that neither the fact that the 
veteran suffered from residuals of his cold injury to the 
bilateral feet, to include peripheral neuropathy that 
affected the sensation in his lower extremities and his gait, 
nor that he had a history of cardiac disease, requiring 
coronary bypass surgery and multiple coronary angioplasties, 
is in dispute.  Such disabilities are well-documented in the 
claims file.  Rather, the question at hand is whether the 
service-connected disabilities of his lower extremities 
caused him to fall, which caused his cardiac arrest, in 
conjunction with his pre-existing cardiac disorders.  

Emergency room (ER) records from the day of the veteran's 
death report that he experienced an unwitnessed cardiac 
arrest.  Medical records and lay statements reveal that the 
veteran was alone for approximately 5 or 6 minutes during 
which he went to the restroom at a funeral home, and suffered 
the cardiac arrest that resulted in death.  The appellant has 
submitted statements by L.H.P. and D.B., as well as her 
daughter, who was with her at the hospital while attempts 
were made to revive the veteran.  According to these 
statements, the veteran was found lying in the restroom of a 
funeral home by L.H.P. and his son, D.P.  CPR was performed 
thereafter by the funeral director, D.B., and his wife until 
emergency personnel arrived.    

The Board notes that the statement of L.H.P. indicates that 
the veteran was found face-down on the floor of the restroom 
with his head partially under a urinal.  L.H.P. also reports 
that the veteran was found blocking the restroom door, and 
speculates that the veteran fell, and in his attempts to get 
up from the floor pushed himself back toward the door, so 
that he was blocking it.  D.B. submitted a statement that 
indicated that the veteran's head was "wedged" under the 
urinal, and that one of the sons of L.H.P. told the appellant 
that the veteran's head had been "mixed up" in the pipes.  
The appellant and her daughter state that they witnessed an 
abrasion to the veteran's nose and a gash on the back of his 
head, which the appellant postulates resulted from the 
veteran hitting the back of his head against the plumbing in 
his efforts to get up from the floor.  ER records document 
the abrasion to the nose, but neither these records, the 
report of emergency personnel, nor the autopsy report reflect 
that the veteran had any injury to the back of his head.  

There are three medical opinions of record with regard to 
whether or not the veteran's fall caused his heart attack or 
his heart attack caused his fall.  The Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

Dr. M states that he reviewed the autopsy report and 
discussed with the family the circumstances that preceded the 
veteran's demise, which are reported above.  Dr. M. indicates 
that he believes it is reasonable to conclude that the 
veteran fell forward, most likely because of his lower 
extremity neuropathy and ataxia, just as he did prior when 
injuring his shoulder suffering a contusion and, in his 
distress attempting to right himself became entangled in the 
plumbing and suffered a hypoxic event.  He further stated 
that, with his weak heart, the respiratory insufficiency led 
to rapid cardiac compromise and death.  

The Board observes that Dr. M. indicates that the records of 
emergency medical and hospital personnel detail the efforts 
to resuscitate the veteran; but, he mentions only personally 
reviewing the autopsy report.  Additionally, he relies on the 
veteran's prior fall in support of his opinion that the 
veteran's fall at the time of death was due to service-
connected disabilities.  However, a November 1999 treatment 
record for the veteran's shoulder injury says that the 
veteran slipped down a steep driveway and does not indicate 
that his lower extremity disabilities caused him to slip.  
Further, Dr. M. also relies on family reports that the 
veteran's head and neck were "entrapped" or "entangled" 
with the pipes in determining that such entanglement led to a 
hypoxic event.  However, the Board notes that the statement 
of L.H.P. only indicates that the veteran's head was 
partially under the urinal, and D.B. says the veteran's head 
was wedged under the urinal.  The only evidence that the 
veteran's head was entangled is that of the appellant, who, 
according to the statement signed by D.B., was provided this 
description of the scene weeks after the event.  L.H.P and 
D.B. were the first to see the veteran after his cardiac 
arrest, and so the Board finds their descriptions of the 
position of the head more credible than the description 
supplied by the appellant, which was apparently based on the 
purported statements of another party.  Reports of head and 
neck trauma are also not supported by the post-arrest medical 
evidence, which does not demonstrate that the veteran 
suffered any injury to his head or neck, other than an 
abrasion to his nose.  Based on these facts, the Board 
determines that the opinion of Dr. M. is founded on an 
incorrect factual basis, and is thus, not probative of the 
claim.  

In contrast, there are two VA opinions of record that 
indicate that the veteran's cardiac arrest was the cause of 
his fall.  A September 2001 opinion indicates that the most 
likely cause of the veteran's fall and death is his cardiac 
arrest.  The examiner considered whether the scenario put 
forth by the appellant and Dr. M. was plausible and stated 
that, in theory, respiratory insufficiency and cardiac arrest 
could have resulted from the plumbing choking the veteran.  
However, he found it difficult to picture a scenario in which 
the veteran could have become so entangled in bathroom 
plumbing as to cause asphyxiation.  Additionally, he noted 
that there is no mention of asphyxiation in the EMS or ER 
reports and that the ER physician specifically noted that 
there were no signs of trauma anywhere on the head or face.  
Nor, he noted, does the autopsy report reflect such injuries, 
and if the plumbing caused asphyxiation, he stated, one would 
certainly expect some cervical or airway trauma. 

Similarly, the April 2008 VA examiner stated that he veteran 
did not die of his service-connected disabilities.  He 
explicitly disagreed with the opinion of Dr. M., finding 
that, if the contended fall preceded his cardiac arrest 
causing airway compromise to the point of respiratory 
failure, the autopsy report would have certainly shown the 
presence of neck trauma.  Rather, he stated that people with 
known coronary artery disease, as the veteran had, are very 
prone to lethal arrhythmias, which occur spontaneously, and 
that it is extremely likely that the veteran had an 
arrhythmia which caused cardiac arrest and then he fell.  The 
examiner stated that this scenario is fully supported by the 
objective evidence including EKG tracings and the autopsy 
report.  Thus, in forming their opinions, both VA examiners 
reviewed the entire record and thoroughly considered the 
possibility of the events surrounding the veteran's death 
occurring as espoused by Dr. M. and the appellant, 
determining that such events were unlikely because they were 
inconsistent with the medical evidence of record.  
Accordingly, the Board affords the September 1991 and April 
2008 VA opinions great probative weight.    

Consequently, there is no competent and probative medical 
opinion that supports a finding that the veteran's fatal 
cardiac arrest was precipitated by a fall caused by his 
service-connected disabilities of the lower extremities.  
Thus, the only evidence of record that the veteran's death 
was related to his service is the appellant's own statements.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   Absent competent 
and probative evidence of a causal nexus between the 
veteran's death and his service-connected disabilities, and 
the presence of competent and probative evidence against a 
causal nexus, service connection for the cause of the 
veteran's death must be denied.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  Therefore, 
her claim must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death and related DIC benefits is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


